—Order, Supreme Court, New York County (Herman Cahn, J.), entered June 8, 1993, which, inter alia, denied appellant’s motion to strike two notes of issue, unanimously affirmed, with costs.
The instant order denying vacatur was, in effect, a refusal to reconsider an earlier one ordering the matter to trial with no further discovery, from which no appeal was taken. The IAS Judge had reviewed the entire history of discovery, noting that disputes between the parties had caused four years to pass with no discovery, made a determination that both sides were dilatory, and ordered discovery cease. Since the IAS Judge was in the best position to discern the most just resolution, his later refusal to reconsider was consistent with the court’s inherent power to control its own calendar and the disposition of business before it (see, Matter of Hochberg v Davis, 171 AD2d 192, 194, amended 179 AD2d 372). Concur— Carro, J. P., Rosenberger, Ellerin and Asch, JJ.